DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on May 28, 2021.  As directed by the amendment, Claims 1-6, 10, 12, 15-18, 22-24, 26, and 40 have been amended.  Claims 7-9, 11, 13, 14, 19-21, 25, and 27-39 have been canceled.  By Examiner’s amendment, Claim 2 has been canceled.  Claims 1, 3-6, 10, 12, 15-18, 22-24, 26, and 40 are allowable over the prior art.
Regarding the Office Action filed January 4, 2021:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  Further objections to the claims have been corrected via Examiner’s amendment.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  Further rejections under 35 USC 112(b) have been corrected via Examiner’s amendment.
Applicant has resolved all rejections under 35 USC 102(a)(1) and 35 USC 103.  Therefore, those rejections have been withdrawn.  Claims 1, 3-6, 10, 12, 15-18, 22-24, 
An Examiner’s Amendment was made to bring the Application towards allowance.  Specifically, the Examiner’s Amendment moves the claim limitations of dependent Claim 2 into independent Claim 1, cancels Claim 2, and resolves any antecedent basis issues due to this change.  Further details can be found below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Shannon Lam on June 25, 2021.

The application has been amended as follows: 
REPLACE the claims with the following:

A respiratory system comprising: a dual outlet blower comprising: a single impeller; and a housing comprising a first outlet configured to provide a first flow of gases and a second outlet configured to provide a second flow of gases, the housing further comprising an impeller chamber in which the impeller rotates; wherein the first outlet of the blower provides the first flow of gases to one of a pair of nasal outlets of a nasal interface and the second outlet provides the second flow of gases to the other one of the ; wherein the first outlet is arranged to direct the first flow of gases from the housing when the impeller rotates in a first direction of rotation, and the second outlet arranged to direct the second flow of gases from the housing when the impeller rotates in an opposite second direction of rotation.
(Canceled)
A respiratory system as claimed in claim 1, wherein: with the rotation of the impeller in the first direction of rotation, the first flow of gases from the first outlet is greater than the second flow of gases from the second outlet, and with the rotation of the impeller in the second direction of rotation, the second flow of gases from the second outlet is greater than the first flow of gases from the first outlet.
A respiratory system as claimed in claim 1, wherein: the rotation of the impeller in the first direction of rotation generates the first flow of gases from the first outlet and a third flow of gases from the second outlet, and the rotation of the impeller in the opposite second direction of rotation generates the second flow of gases from the second outlet and a fourth flow of gases from the first outlet, and the flow rate of the first flow of gases is greater than the flow rate of a third flow of gases, and the flow rate of the second flow of gases is greater than the flow rate of the fourth flow of gases.
A respiratory system as claimed in claim 4, wherein the flow rate of the first flow of gases is substantially the same as the flow rate of the second
A respiratory system as claimed in claim 1, wherein the blower comprises a motor for driving the rotation of the impeller, and the housing comprises a motor chamber for supporting the motor within the housing.
(Canceled)
(Canceled)
(Canceled)
A respiratory system as claimed in claim 1, wherein the impeller is a centrifugal impeller.
(Canceled)
A respiratory system as claimed in claim 1, wherein the first outlet extends substantially tangentially from the housing with respect to the first direction of rotation of the impeller, and the second outlet extends substantially tangentially from the housing with respect to the opposite second direction of rotation of the impeller.
(Canceled)
(Canceled)
A respiratory system as claimed in claim 1, wherein the first outlet is a first axial outlet and the second outlet is a second axial outlet.
A respiratory system as claimed in claim 1, wherein the first outlet is a first axial outlet at a first side of the blower and the second outlet is a second axial outlet at a second side of the blower.
A respiratory system as claimed in claim 15, wherein the housing comprises a first stator ring and a second stator ring, each of the first stator ring and the second stator ring comprising a plurality of volute paths, the first axial outlet comprising the plurality of 
A respiratory system as claimed in claim 17, wherein each of the first stator ring and the second stator ring comprises a plurality of curved vanes, each one of the plurality of volute paths is separated from an adjacent volute path by one of the plurality of curved vanes.
(Canceled)
(Canceled)
(Canceled)
A respiratory system as claimed in claim 1, further comprising: the nasal interface, the pair of nasal outlets comprising: a first nasal outlet for providing the first flow of gases to a user via one of the user's nares, and a second nasal outlet for providing the second flow of gases to the user via the other one of the user's nares, wherein the first outlet of the blower is in fluid communication with the first nasal outlet of the nasal interface, and the second outlet of the blower is in fluid communication with the second nasal outlet of the nasal interface, wherein rotation of the impeller of the blower in the first direction of rotation generates the first flow of gases to the first nasal outlet of the nasal interface, and -5-rotation of the impeller in the second direction of rotation generates the second flow of gases to the second nasal outlet of the nasal interface, the second direction opposite to the first direction.
A respiratory system as claimed in claim 22, further comprising one or more sensors to determine occlusion of one of the nares of the user and a controller to control the to the determination of occlusion of one of the nares of the user.
A respiratory system as claimed in claim 23, wherein the one or more sensors comprises a pressure or flow sensor to detect a pressure or a flow rate to or at the user's nares to determine if the one or the other one of the user's nares is at least partially occluded.
(Canceled)
A respiratory system as claimed in claim 1, further comprising: the oro-nasal interface comprising: the nasal outlet for providing the first flow of gases to a user via at least one of the user's nares, and the oral outlet for providing the second flow of gases to the user via the user's mouth, and wherein the first outlet of the housing is in fluid communication with the nasal outlet of the oro-nasal interface, and the second outlet of the housing is in fluid communication with the oral outlet of the oro-nasal interface, wherein rotation of the impeller of the blower in the first direction of rotation generates the first flow of gases to the nasal outlet, and rotation of the impeller in the second direction of rotation generates the second flow of gases to the oral outlet.
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Canceled)
The respiratory system as claimed in claim 1, wherein the housing comprises a volute chamber configured to receive gases from the impeller chamber.

Reasons for Allowance
Claims 1, 3-6, 10, 12, 15-18, 22-24, 26, and 40 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a respiratory system having an impeller, a housing with first and second outlets, and wherein the first outlet is arranged to direct the first flow of gases from the housing when the impeller rotates in a first direction of rotation, and the second outlet arranged to direct the second flow of gases from the housing when the impeller rotates in an opposite second direction of rotation as claimed.
Claims 3-6, 10, 12, 15-18, 22-24, 26, and 40 are allowable due to their dependency on Claim 1.
Several prior art similar to the claimed invention are discussed below.
Aylsworth et al. (US 2005/0011523) discusses a method and system of individually controlling positive airway pressure of a patient’s nares.  The device is relevant to respiratory systems but does not have a single impeller that is controlling the flow going through each of the 
Granger et al. (US 2010/0044468) discusses a device for distributing a volatile fluid into a surrounding environment.  The device is not of the same field of endeavor and is not relevant to respiratory systems since it is mainly focused on air freshening, air cleaning, and insect repelling applications (Granger: paragraph 0003).  Though Granger can switch the direction of the impeller, it has two impellers and not a single impeller (Granger: Fig 4).  A single impeller cannot switch the flows to produce two different flows.  Therefore, Granger does not disclose the claimed invention of Claim 1.
Goodwin et al. (US 2012/0157794) discusses methods, apparatus, and systems for an airflow system, wherein the positive applied pressure is maintained at an approximately constant level over a variety of conditions.  Although the device uses a single impeller and is delivering the gas to the nares of the user, the device cannot change the flow of gases by changing the rotation of the impeller.  Instead, Goodwin discloses that the airflow is split to be outputted into the two hoses (Goodwin: paragraph 0051).  Reversing the impeller’s rotation would not change the flow of the gas to go through only one of the user’s nares.  Modifying the device to have the flow switch between the hoses would drastically change the operation of the device and destroy the device.  Therefore, Goodwin does not disclose the claimed invention of Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773